Order modified by directing defendants to furnish particulars of other robbery insurance applied for by plaintiffs prior to the procurement from them of the policies referred to in the complaint, and of the precautions that were neglected to safeguard the insured property, as alleged in the answers, in so far as defendants are able so to state at this time. Inability, however, so to state particulars, at this time, will not preclude defendants from offering evidence in support of their defenses upon the trial. As so modified, the order is affirmed, without costs. Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ., concur.